COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

ACE FIRE UNDERWRITERS                          §
INSURANCE COMPANY,                                              No. 08-14-00214-CV
                                               §
                Appellant/Cross-Appellee,                          Appeal from the
                                               §
v.                                                               439th District Court
                                               §
SUZANNE GARNER,                                              of Rockwall County, Texas
INDIVIDUALLY AND AS NEXT                       §
FRIEND OF R.G., A MINOR,                                            (TC# 1-12-68)
                                               §
                Appellee/Cross-Appellant.
                                               §

                                    MEMORANDUM OPINION

          Pending before the Court is a joint motion to dismiss the appeal pursuant to Rule

42.1(a)(1) because the parties have resolved the disputed issues and they no longer wish to

appeal.     See TEX.R.APP.P. 42.1(a)(1)(authorizing appellate court to dismiss appeal on the

appellant’s motion). We grant the motion and dismiss the appeal. Costs of the appeal are taxed

against the party incurring them.


                                            STEVEN L. HUGHES, Justice
November 10, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.